10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

O

KEKER, VAN NEST & PETERS LLP
BRIAN L. FERRALL - # 160847
bferrall@keker.com

NICHOLAS D. MARAIS - # 277846
nmarais@keker.com

633 Battery Street

San Francisco, CA 94111-1809
Telephone: 415 391 5400
Facsimile: 415 397 7188

Attorneys for Non-Party
Investigative Studios, Inc.

O

FILED

CLERK, U.S, D ICT COURT
EASTERN DIS TEIC F GALIFORN'«

ay

 

OFONTY CLERb

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

FRESNO DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
v.
KEITH FOSTER,

Defendant.

 

 

Case No. 15-CR-00104-AWI-SKO

DECLARATION OF NICHOLAS D.
MARAIS IN SUPPORT OF NON-PARTY
INVESTIGATIVE STUDIOS, INC.’S
MOTION FOR ACCESS TO AUDIO
RECORDINGS PLAYED AT TRIAL

Date:
Time:

Dept.:
Judge:

December 3, 2018
1:30 p.m.

2

Hon. Anthony W. Ishii

Date Filed: April 9, 2015

 

 

 

DECLARATION OF NICHOLAS D. MARAIS IN SUPPORT OF NON-PARTY INVESTIGATIVE
STUDIOS, INC.’S MOTION FOR ACCESS TO TRIAL AUDIO
Case No. 15-CR-00104-AWI-SKO

1308001

 
10
11
12
13
14
15
16
17
18
19

20 |

21
22
23
24
25
26
27
28

O OC

I, Nicholas D. Marais, declare as follows:

1. I am an attorney licensed to practice law in the State of California and am an
associate at the law firm of Keker, Van Nest & Peters LLP, counsel for Non-Party Investigative
Studios, Inc (“Studios”). [ have knowledge of the facts set forth herein, and if called upon to
testify thereto, could do so competently under oath.

2. Last month, Studios journalist Robert Lewis contacted the Court of Appeals for the
Ninth Circuit to request access to various audio files that were introduced as exhibits during the
trial in United States v. Foster, case no. 15-cr-00104. The Ninth Circuit informed Mr. Lewis that
the trial exhibits at issue were still lodged with the Eastern District of California, and encouraged
him to “contact the clerk’s office” there “to arrange for access.” Mr. Lewis then contacted
Wendy Kusamura, a courtroom deputy in this District, who advised him that if he wanted the
audio files, “a Motion could be filed requesting them.”

3. Last week, I contacted counsel for both the United States and Mr. Foster. I asked
whether they would voluntarily provide the audio files to Studios and, if not, whether they
intended to oppose this motion. Mr. Foster’s counsel, Mike McKneely, explained that, because
these audio files are matters of public record, Mr. Foster does not oppose Studios’ request.

Mr. McKneely has also provided me with copies of transcripts of the audio files, although he has
not yet been able to send me the audio. The United States Attorney’s Office said that it could not

say “at this time” whether it would “oppose [Studios’] motion.”

I declare under penalty of perjury that the foregoing is true and correct and that this

declaration was executed on November 2, 2018, in San Francisco, California.

LOY c- ¢

“NICHOLAS MARAIS

]

 

 

 

DECLARATION OF NICHOLAS D. MARAIS IN SUPPORT OF NON-PARTY INVESTIGATIVE
STUDIOS, INC.’S MOTION FOR ACCESS TO TRIAL AUDIO
Case No. 15-CR-00104-AWI-SKO
1308001

 
